Citation Nr: 0104292	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia





THE ISSUE

Entitlement to an increased rating for urethritis with 
associated prostatitis, currently evaluated 20 percent 
disabling.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in August 1999 that denied the claimed benefits.  


FINDING OF FACT

The evidence shows that the veteran's urethritis with 
associated prostatitis is manifested by urinary frequency, 2-
3 times per night, and less frequently than hourly during the 
day; urinary hesitancy; some urinary leakage, but not enough 
to require use of absorbent pads or other materials; symptoms 
of burning on urination, urgency, and an "irritable" 
sensation in his penis.    


CONCLUSION OF LAW

Urethritis with associated prostatitis is not more than 
20 percent disabling according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
and Code 7527 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The history of the veteran's service-connected genitourinary 
disability has been extensively described in prior decisions 
of the Board in May 1994, January 1998, and April 1999.  
Basically, he contracted a non-specific urethritis in service 
that was treated with antibiotics.  Treatment records dated 
in the 1970s and 1980s reflect the veteran's report that he 
had been treated with penicillin several times for slight 
urethral discharge on occasion (the last being in 1970) and 
his belief that he still had venereal disease.  The records 
indicate that he was diagnosed with stenosis of the external 
urethral meatus and chronic prostatitis.  Urethral dilatation 
was performed on at least 2 occasions during that timeframe. 

On VA compensation examination in June 1991, no abnormal 
genitourinary clinical findings were reported.  Chronic 
urethritis with associated prostatitis was noted by history 
only.  

Private treatment records in 1992 show the veteran's 
complaint of intermittent incomplete bladder emptying, 
increased nocturnal frequency, dysuria, and pain with 
ejaculation.  On examination, the prostate was non-tender; 
the diagnosis was benign prostatic hypertrophy.  Private 
hospital records in June 1993 reflect treatment which 
included urethroscopy, with excisional biopsy of meatal 
condylomata and laser fulguration of the urethra and penile 
condylomata.  The final diagnosis was condylomata acuminata 
of the urethra and penile shaft.  

A statement by the director of a VA medical center in January 
1994 indicates that the veteran had been seen in the urology 
clinic in December 1993, at which time serologic tests for 
syphilis and other laboratory tests had been negative, 
although the veteran continued to disagree with the 
urologist's professional opinion that he no longer had 
venereal disease.  

A February 1994 VA urethroscopy report noted findings of a 
modestly obstructive-appearing prostate that was negative for 
tumor, stone, or condyloma, and some residual urine in the 
bladder that probably represented fluid remaining from the 
urethroscopy.  

Private treatment records show that in March 1995, the 
veteran was unclear as to just what his symptoms were.  He 
had good force to his urinary stream and did not admit to any 
dysuria or hematuria.  On examination, there were no lesions 
or evidence of condylomata on the penile shaft or meatus or 
on the scrotum.  The prostate was 1-2+ enlarged without 
evidence of nodularity or tenderness.  Later in March 1995, 
the veteran complained of a burning sensation at the head of 
the penis that was present all the time.  

A May 1995 letter from a VA physician documented a meeting 
with the veteran.  The purpose of the meeting was to present 
the veteran with the results of a laboratory test for 
syphilis; the test was negative.  The physician indicated 
that the veteran seemed to have a fixation on the fact that 
he had contracted syphilis as a venereal disease in service.  
He explained to the veteran that the test would not now be 
normal if he had ever had syphilis.  He stated that he 
doubted that that information would convince the veteran that 
he did not contract a sexually transmissible disease in 
service.  

A May 1996 letter from a private physician notes that the 
urethral burning reported in 1995 had cleared following a 
course of antibiotics.  Examination was essentially normal at 
that time.  

A VA compensation examination was conducted in June 1998.  
The veteran's primary complaint was discomfort arising from 
the back of the scrotum toward the shaft of the penis.  He 
reported no dysuria, urgency, or frequency.  Hesitancy, 
urethral discharge, and hematuria were denied.  On 
examination, the scrotum and contents were normal.  The 
prostate was noted to be 10-15 grams in size and benign in 
outline and consistency.  There was no tenderness.  
Urinalysis showed rare white blood cells, but no bacteria 
were seen.  The examiner's diagnoses included chronic 
urethritis by history, urethral stricture by history, and 
condyloma acuminata by history; it was noted that there was 
no clinical evidence of any of those conditions at the time 
of the examination.  

Another VA genitourinary examination was conducted in August 
1999.  The veteran reported that, since he had had 4 urethral 
dilatations, he could not now control his stream of urine.  
He complained of urinary frequency, more during the day, but 
requiring him to get up 2-3 times per night.  The veteran 
also described urinary hesitancy.  He indicated that he could 
not control his urine and his underpants were sometimes wet, 
but he did not use any absorbent pads or other materials for 
incontinence.  He reported symptoms of recurrent urinary 
tract infections with burning on urination, frequency, 
urgency, and an "irritable" sensation in his penis, but he 
had never been admitted to the hospital for treatment of a 
urinary tract infection.  The veteran stated that he had not 
taken any medicine for recurrent urinary tract infection 
until the previous few weeks, when he was given a two weeks 
course of antibiotics, following which the symptoms improved 
a little bit.  He was then still working at the hardware shop 
and stated that his urinary problems affected his occupation 
and daily activities because he needed to go to the bathroom 
very frequently, even while he was working with customers, 
and he could not sleep very well at night because of 
frequency of urination.  

After the RO transferred the case to the Board in November 
1999, the veteran wrote to the Board, to the President, and 
to several other individuals and submitted copies of those 
other communications, plus some additional records, to the 
Board.  The additional records, however, were either 
duplicates of records that were already of record or not 
pertinent to the current appeal.  In those communications, he 
advanced no new arguments or contentions.  Therefore, a 
Remand is not necessary for the RO to review that evidence 
prior to the Board's final consideration of the veteran's 
appeal.  See 38 C.F.R. § 20.1304(c) (2000).  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the veteran has clearly been apprised of 
the type of evidence that would substantiate a claim for a 
higher rating for his genitourinary disability in the 
statement of the case issued by the RO in October 1999 and 
during the course of an appeal concerning the same 
disability, which included an appeal to the United States 
Court of Appeals for Veterans Claims; the latter appeal 
concluded with a Board decision in April 1999 that increased 
the rating for the disability to 20 percent disabling.  
Further, in conjunction with the current appeal, the veteran 
has been afforded a comprehensive examination of the 
disability and he has not indicated that he has received any 
other recent, pertinent treatment or examination, the records 
of which have not been obtained.  Therefore, the Board finds 
that the provisions of the VCAA concerning notice and 
assistance to the veteran have been satisfied.  The veteran 
will not be prejudiced by the Board's consideration of the 
appeal without Remand to the RO.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Prostate gland disabilities are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Code 7527.  Stricture of the urethra is to be 
rated as voiding dysfunction.  Code 7518.  

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  Continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day warrants a 60 percent evaluation.  If 
the condition requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, a 40 percent 
rating is appropriate.  A 20 percent evaluation is to be 
assigned when the disability requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  

If the daytime voiding interval is less than one hour, or if 
the disability results in awakening to void five or more 
times per night, a 40 percent rating is warranted.  For a 
daytime voiding interval between one and two hours, or if the 
disability results in awakening to void three to four times 
per night, a 20 percent evaluation is to be assigned.  A 
10 percent rating is for assignment for a daytime voiding 
interval between two and three hours, or if the disability 
causes awakening to void two times per night.  

Urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  A 10 percent 
evaluation is to be assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1) Post-void residuals greater than 150cc, 
2) markedly diminished peak flow rate (less than 10cc/sec), 
3) recurrent urinary tract infections secondary to 
obstruction, or 4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable rating is 
indicated for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  

Recurrent symptomatic urinary tract infections requiring 
drainage or frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
warrant a 20 percent rating.  A 10 percent evaluation is for 
assignment if the disability requires long-term drug therapy, 
1-2 hospitalizations per year, and/or intermittent intensive 
management.  38 C.F.R. § 4.115a (2000).  

As set forth above, the criteria for a rating greater than 
the 20 percent currently assigned for the veteran's 
genitourinary disability require one of the following: 1) use 
of an appliance or wearing of absorbent materials which must 
be change at least twice a day, 2) a daytime voiding interval 
of less than one hour or awakening to void at least 5 times 
per night, or 3) urinary retention requiring intermittent or 
continuous catheterization.  

Although the veteran has recently indicated that he has 
urinary frequency, burning on urination, urgency, and an 
"irritable" sensation in his penis, there is no evidence 
that he has ever worn an appliance because of urinary leakage 
and he himself has stated that he does not wear absorbent 
materials.  He has reported that he has to get up 2-3 times 
per night to urinate; although he reportedly has to go more 
frequently during the day, the record does not reflect a 
daytime voiding interval of less than one hour.  There is no 
evidence that he has ever reported more frequent nighttime or 
daytime urination.  In addition, the medical evidence does 
not reflect that an antibiotic regimen has been prescribed 
for treatment of any urinary tract infections in several 
years.  

The evidence does not show that any of the criteria are met 
for an evaluation greater than the currently assigned 
20 percent rating under any applicable diagnostic code.  
Neither does the record show that the evidence more nearly 
approximates the criteria for any higher rating, as provided 
in 38 C.F.R. § 4.7.  

The veteran simply has not submitted any evidence indicating 
that his genitourinary disability is more disabling than is 
reflected in the 20 percent rating currently in effect.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, the veteran's claim for an increased rating for 
urethritis with associated prostatitis must be denied.  


ORDER

Aan increased rating for urethritis with associated 
prostatitis, currently evaluated 20 percent disabling, is 
denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

